--------------------------------------------------------------------------------






NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.


Original Issue Date: February 9, 2005
Original Set Price (subject to adjustment herein): $2.43


$


FORM OF
SENIOR CONVERTIBLE DEBENTURE [AGGREGATE AMOUNT
$4,720,000
DUE FEBRUARY 9, 2008


THIS DEBENTURE is one of a series of duly authorized and issued Senior
Convertible Debentures of US Energy Corp., a Wyoming corporation, having a
principal place of business at 877 North 8th West, Riverton, WY, 82501 (the
“Company”), designated as its Senior Convertible Debenture, due February 9, 2008
(the “Debentures”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Purchase Agreement.


FOR VALUE RECEIVED, the Company promises to pay to ________________________ or
its registered assigns (the “Holder”), the principal sum of $_______________ on
February __, 2008 or such earlier date as the Debentures are required or
permitted to be repaid as provided hereunder (the “Maturity Date”). Except as
set forth in Section 7 of this Debenture, the Company may not prepay any portion
of the Principal Amount of this Debenture without the prior written consent of
the Holder.




This Debenture is subject to the following additional provisions:




     1  

--------------------------------------------------------------------------------

 


Section 1.     This Debenture is exchangeable for an equal aggregate Principal
Amount of Debentures of different authorized denominations, as requested by the
Holder surrendering the same. No service charge will be made for such
registration of transfer or exchange.


Section 2.      This Debenture has been issued subject to certain investment
representations of the original Holder set forth in the Purchase Agreement and
may be transferred or exchanged only in compliance with the Purchase Agreement
and applicable federal and state securities laws and regulations. Prior to due
presentment to the Company for transfer of this Debenture, the Company and any
agent of the Company may treat the Person in whose name this Debenture is duly
registered on the Debenture Register as the owner hereof for the purpose of
receiving payment as herein provided and for all other purposes, whether or not
this Debenture is overdue, and neither the Company nor any such agent shall be
affected by notice to the contrary.


Section 3.     Events of Default.


a)    “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


i)    any default in the payment of (A) the Principal Amount of any Debenture,
or (B) liquidated damages in respect of, any Debenture, in each case free of any
claim of subordination, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default is not cured, within five Business Days;


ii)    the Company shall fail to observe or perform any other covenant or
agreement contained in this Debenture or any of the other Transaction Documents
(other than a breach by the Company of its obligations to deliver shares of
Common Stock to the Holder upon conversion which breach is addressed in clause
(xii) below) which failure is not cured, if possible to cure, within the earlier
to occur of (A) five Business Days after notice of such default sent by the
Holder or by any other Holder and (B) 10 Business Days after the Company shall
become or should have become aware of such failure;


iii)    a default or event of default (subject to any grace or cure period
provided for in the applicable agreement, document or instrument) shall occur
under (A) any of the Transaction Documents other than the Debentures, or (B) any
other material agreement, lease, document or instrument to which the Company or
any Subsidiary is bound;


iv)    any representation or warranty made herein, in any other Transaction
Document, in any written statement pursuant hereto or thereto, or in


     2  

--------------------------------------------------------------------------------

 


any other report, financial statement or certificate made or delivered to the
Holder or any other holder of Debentures shall be untrue or incorrect in any
material respect as of the date when made or deemed made;






v)     the Company or any of its Subsidiaries shall commence, or there shall be
commenced against the Company or any such Subsidiary a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the Company or any Subsidiary commences any other proceeding under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or any Subsidiary
thereof or there is commenced against the Company or any Subsidiary thereof any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any Subsidiary thereof is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or any Subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 60 days;
or the Company or any Subsidiary thereof makes a general assignment for the
benefit of creditors; or the Company shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as they become
due; or the Company or any Subsidiary thereof shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or the Company or any Subsidiary thereof shall by any act or failure
to act expressly indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by the Company or any
Subsidiary thereof for the purpose of effecting any of the foregoing;


vi)    the Company or any Subsidiary (except for RMG I LLC as to its
non-compliance with negative loan covenants, as set forth in the Disclosure
Schedules to the Purchase Agreement) shall default in any of its obligations
under any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement of the Company in
an amount exceeding $150,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable, provided that non-compliance by RMG I, LLC (a subsidiary
of Rocky Mountain Gas, Inc.) with certain negative covenants with its mezzanine
lenders shall not be deemed a default;




     3  

--------------------------------------------------------------------------------

 


vii)    the Common Stock shall not be eligible for quotation on or quoted for
trading on a Trading Market and shall not again be eligible for and quoted or
listed for trading thereon within five Business Days;


viii)    the Company shall be a party to any Change of Control Transaction,
Fundamental Transaction (as that term is defined in Section 4(c)(viii), or shall
agree to sell or dispose of all or in excess of 33% of its assets in one or more
transactions (whether or not such sale would constitute a Change of Control
Transaction) or shall redeem or repurchase more than a de minimis number of its
outstanding shares of Common Stock or other equity securities of the Company
(other than redemptions of Conversion Shares and repurchases of shares of Common
Stock or other equity securities of departing officers and directors of the
Company; provided such repurchases shall exceed $100,000, in the aggregate, for
all officers and directors during the term of this Debenture);


ix)    a Registration Statement shall not have been declared effective by the
Commission on or prior to the 150th calendar day after the Closing Date or any
other Event (as defined in the Registration Rights Agreement) shall have
occurred;


x)    if, during the Effectiveness Period (as defined in the Registration Rights
Agreement), the effectiveness of the Registration Statement lapses for any
reason or the Holder shall not be permitted to resell Registrable Securities (as
defined in the Registration Rights Agreement) under the Registration Statement,
in either case, for more than 20 consecutive Business Days or 35 non-consecutive
Business Days during any 12 month period; provided, however, that in the event
that the Company is negotiating a merger, consolidation, acquisition or sale of
all or substantially all of its assets or a similar transaction and in the
written opinion of counsel to the Company, the Registration Statement, would be
required to be amended to include information concerning such transactions or
the parties thereto that is not available or may not be publicly disclosed at
the time, the Company shall be permitted an additional 15 consecutive Business
Days during any 12 month period relating to such an event;


xi)    an Event (as defined in the Registration Rights Agreement) shall not have
been cured to the satisfaction of the Holder prior to the expiration of thirty
days from the Event Date (as defined in the Registration Rights Agreement)
relating thereto (other than an Event resulting from a failure of an
Registration Statement to be declared effective by the Commission on or prior to
the Effectiveness Date (as defined in the Registration Rights Agreement), which
shall be covered by Section 3(a)(vii));


xii)    the Company shall fail for any reason to deliver certificates to a
Holder prior to the Third Business Day after a Conversion Date pursuant to and
in


     4  

--------------------------------------------------------------------------------

 


accordance with Section 4(b) or the Company shall provide notice to the Holder,
including by way of public announcement, at any time, of its intention not to
comply with requests for conversions of any Debentures in accordance with the
terms hereof; or


(xiii)  the Company shall fail for any reason to deliver the payment in cash
pursuant to a Buy-In (as defined herein) within five days after notice thereof
is delivered hereunder; or


(xiv)  the Company shall not have amended its certificate of articles of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum as of the Closing date.

b)    If any Event of Default occurs, the full Principal Amount of this
Debenture and other amounts owing in respect thereof, to the date of
acceleration shall become, at the Holder’s election, immediately due and payable
in cash. The aggregate amount payable upon an Event of Default shall be equal to
the Mandatory Prepayment Amount. Commencing five days after the occurrence of
any Event of Default that results in the eventual acceleration of this
Debenture, interest shall accrue at the rate of 18% per annum, or such lower
maximum amount of interest permitted to be charged under applicable law. All
Debentures for which the full Mandatory Prepayment Amount hereunder shall have
been paid in accordance herewith shall promptly be surrendered to or as directed
by the Company. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Holder at any
time prior to payment hereunder and the Holder shall have all rights as a
Debenture holder until such time, if any, as the full payment under this Section
shall have been received by it. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.


Section 4.     Conversion.


a)    i) At any time after the Original Issue Date until this Debenture is no
longer outstanding, this Debenture shall be convertible into shares of Common
Stock at the option of the Holder, in whole or in part at any time and from time
to time (subject to the limitations on conversion set forth in Section 4(a)(ii)
hereof). The Holder shall effect conversions by delivering to the Company the
form of Notice of Conversion attached hereto as Annex A (a “Notice of
Conversion”), specifying therein the Principal Amount of Debentures to be
converted and the date on which such conversion is to be effected (a “Conversion
Date”). If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is provided
hereunder. To effect


     5  

--------------------------------------------------------------------------------

 


conversions hereunder, the Holder shall not be required to physically surrender
Debentures to the Company unless the entire Principal Amount of this Debenture
has been so converted. Conversions hereunder shall have the effect of lowering
the outstanding Principal Amount of this Debenture in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the Principal Amount converted and the date of such conversions. The Company
shall deliver any objection to any Notice of Conversion within 1 Business Day of
receipt of such notice. In the event of any dispute or discrepancy, the records
of the Holder shall be controlling and determinative in the absence of manifest
error. The Holder and any assignee, by acceptance of this Debenture, acknowledge
and agree that, by reason of the provisions of this paragraph, following
conversion of a portion of this Debenture, the unpaid and unconverted Principal
Amount of this Debenture may be less than the amount stated on the face hereof.


ii)    Conversion Limitations.


(A)    Reserved.


(B)    The Company shall not effect any conversion of this Debenture, and the
Holder shall not have the right to convert any portion of this Debenture,
pursuant to Section 4(a)(i) or otherwise, to the extent that after giving effect
to such conversion, the Holder (together with the Holder’s affiliates), as set
forth on the applicable Notice of Conversion, would beneficially own in excess
of 4.99% of the number of shares of the Common Stock outstanding immediately
after giving effect to such conversion.  For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Debenture with respect to which the determination of such
sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (A) conversion of the remaining, nonconverted
portion of this Debenture beneficially owned by the Holder or any of its
affiliates and (B) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other Debentures or the Warrants) subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Holder or any of its affiliates.  Except as set forth in the preceding sentence,
for purposes of this Section 4(a)(ii), beneficial ownership shall be calculated
in accordance with Section 13(d) of the Exchange Act. To the extent that the
limitation contained in this section applies, the determination of whether this
Debenture is convertible (in relation to other securities owned by the Holder)
and of which a portion of this Debenture is convertible shall be in the sole
discretion of


     6  

--------------------------------------------------------------------------------

 


such Holder. To ensure compliance with this restriction, the Holder will be
deemed to represent to the Company each time it delivers a Notice of Conversion
that such Notice of Conversion has not violated the restrictions set forth in
this paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination. For purposes of this Section 4(a)(ii), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K, as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Company’s transfer agent setting forth the number of shares of Common
Stock outstanding.  Upon the written or oral request of the Holder, the Company
shall within two Business Days confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this
Debenture, by the Holder or its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The provisions of
this Section 4(a)(ii) may be waived by the Holder upon, at the election of the
Holder, not less than 61 days’ prior notice to the Company, and the provisions
of this Section 4(a)(ii)(B) shall continue to apply until such 61st day (or such
later date, as determined by the Holder, as may be specified in such notice of
waiver).


iii)    Conversion Shares Issuable Upon Conversion of Principal Amount. The
number of shares of Common Stock issuable upon a conversion shall be determined
by the quotient obtained by dividing (x) the outstanding Principal Amount of
this Debenture to be converted by (y) the Set Price.


(b)    i)    Not later than three Business Days after any Conversion Date, the
Company will deliver to the Holder a certificate or certificates representing
the Conversion Shares which shall be free of restrictive legends and trading
restrictions (other than those required by the Purchase Agreement) representing
the number of shares of Common Stock being acquired upon the conversion of
Debentures. The Company shall, if available and if allowed under applicable
securities laws, use its best efforts to deliver any certificate or certificates
required to be delivered by the Company under this Section electronically
through the Depository Trust Corporation or another established clearing
corporation performing similar functions. If in the case of any Notice of
Conversion such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Third Business Day after a Conversion Date, the
Holder shall be entitled by written notice to the Company at any time on or
before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which


     7  

--------------------------------------------------------------------------------

 


event the Company shall immediately return the certificates representing the
Principal Amount of Debentures tendered for conversion.


ii)     If the Company fails for any reason to deliver to the Holder such
certificate or certificates pursuant to Section 4(b)(i) by the third Business
Day after the Conversion Date, the Company shall pay to such Holder, in cash, as
liquidated damages and not as a penalty, for each $5,000 of Principal Amount
being converted, $50 per Business Day (increasing to $100 per Business Day after
3 Business Days after such damages begin to accrue) for each Business Day after
such third Business Day until such certificates are delivered. The Company’s
obligations to issue and deliver the Conversion Shares upon conversion of this
Debenture in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares; provided, however, such delivery shall not operate as a
waiver by the Company of any such action the Company may have against the
Holder. In the event a Holder of this Debenture shall elect to convert any or
all of the outstanding Principal Amount hereof, the Company may not refuse
conversion based on any claim that the Holder or any one associated or
affiliated with the Holder of has been engaged in any violation of law,
agreement or for any other reason, unless, an injunction from a court, on
notice, restraining and or enjoining conversion of all or part of this Debenture
shall have been sought and obtained and the Company posts a surety bond for the
benefit of the Holder in the amount of 150% of the Principal Amount of this
Debenture outstanding, which is subject to the injunction, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to such Holder to the extent it
obtains judgment. In the absence of an injunction precluding the same, the
Company shall issue Conversion Shares or, if applicable, cash, upon a properly
noticed conversion. Nothing herein shall limit a Holder’s right to pursue actual
damages or declare an Event of Default pursuant to Section 3 herein for the
Company’s failure to deliver Conversion Shares within the period specified
herein and such Holder shall have the right to pursue all remedies available to
it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief. The exercise of any such rights shall not
prohibit the Holders from seeking to enforce damages pursuant to any other
Section hereof or under applicable law.




     8  

--------------------------------------------------------------------------------

 


iii)    In addition to any other rights available to the Holder, if the Company
fails for any reason to deliver to the Holder such certificate or certificates
pursuant to Section 4(b)(i) by the third Business Day after the Conversion Date,
and if after such third Business Day the Holder is required by its brokerage
firm to purchase (in an open market transaction or otherwise) Common Stock to
deliver in satisfaction of a sale by such Holder of the Conversion Shares which
the Holder anticipated receiving upon such conversion (a “Buy-In”), then the
Company shall (A) pay in cash to the Holder (in addition to any remedies
available to or elected by the Holder) the amount by which (x) the Holder's
total purchase price (including brokerage commissions, if any) for the Common
Stock so purchased exceeds (y) the product of (1) the aggregate number of shares
of Common Stock that such Holder anticipated receiving from the conversion at
issue multiplied by (2) the actual sale price of the Common Stock at the time of
the sale (including brokerage commissions, if any) giving rise to such purchase
obligation and (B) at the option of the Holder, either reissue Debentures in
Principal Amount equal to the Principal Amount of the attempted conversion or
deliver to the Holder the number of shares of Common Stock that would have been
issued had the Company timely complied with its delivery requirements under
Section 4(b)(i). For example, if the Holder purchases Common Stock having a
total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of Debentures with respect to which the actual sale price of the
Conversion Shares at the time of the sale (including brokerage commissions, if
any) giving rise to such purchase obligation was a total of $10,000 under clause
(A) of the immediately preceding sentence, the Company shall be required to pay
the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In.
Notwithstanding anything contained herein to the contrary, if a Holder requires
the Company to make payment in respect of a Buy-In for the failure to timely
deliver certificates hereunder and the Company timely pays in full such payment,
the Company shall not be required to pay such Holder liquidated damages under
Section 4(b)(ii) in respect of the certificates resulting in such Buy-In.


(c)    i)    The conversion price in effect on any Conversion Date shall be
equal to $2.43 (subject to adjustment herein) (the “Set Price”).


ii)    If the Company, at any time while the Debentures are outstanding: (A)
shall pay a stock dividend or otherwise make a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock (which, for avoidance of doubt, shall not
include any shares of Common Stock issued by the Company pursuant to this
Debenture), (B) subdivide outstanding shares of Common Stock into a larger
number of shares, (C) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D)


     9  

--------------------------------------------------------------------------------

 


issue by reclassification of shares of the Common Stock any shares of capital
stock of the Company, then the Set Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding before such event and of which the
denominator shall be the number of shares of Common Stock outstanding after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.


 iii)    If the Company, at any time while Debentures are outstanding, shall
offer, sell, grant any option to purchase or offer, sell or grant any right to
reprice its securities, or otherwise dispose of or issue (or announce any offer,
sale, grant or any option to purchase or other disposition) any Common Stock or
Common Stock Equivalents entitling any Person to acquire shares of Common Stock,
at an effective price per share less than the then Set Price (“Dilutive
Issuance”), as adjusted hereunder (if the holder of the Common Stock or Common
Stock Equivalents so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating conversion, exercise or exchange
prices or otherwise, or due to warrants, options or rights per share which is
issued in connection with such issuance, be entitled to receive shares of Common
Stock at an effective price per share which is less than the Set Price, such
issuance shall be deemed to have occurred for less than the Set Price), then the
Set Price shall be reduced to equal the effective conversion, exchange or
purchase price for such Common Stock or Common Stock Equivalents (including any
reset provisions thereof) at issue. Such adjustment shall be made whenever such
Common Stock or Common Stock Equivalents are issued. The Company shall notify
the Holder in writing, no later than the business day following the issuance of
any Common Stock or Common Stock Equivalents subject to this section, indicating
therein the applicable issuance price, or of applicable reset price, exchange
price, conversion price and other pricing terms.
 
iv)     If the Company, at any time while Debentures are outstanding, shall
distribute to all holders of Common Stock (and not to Holders) evidences of its
indebtedness or assets or rights or warrants to subscribe for or purchase any
security, then in each such case the Set Price shall be determined by
multiplying such price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then fair market value at such record date of the portion
of such assets or evidence of indebtedness so distributed applicable to one
outstanding share of the Common Stock as determined by the Board of Directors in
good faith. In either case the adjustments shall be described in a statement
provided to the Holders of


     10  

--------------------------------------------------------------------------------

 


the portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.


v)    All calculations under this Section 4 shall be made to the nearest cent or
the nearest 1/100th of a share, as the case may be. For purposes of this Section
4, the number of shares of Common Stock outstanding as of a given date shall be
the sum of the number of shares of Common Stock (excluding treasury shares, if
any) outstanding.


vi)    Whenever the Set Price is adjusted pursuant to any of Section 4(c)(ii) -
(v), the Company shall promptly mail to each Holder a notice setting forth the
Set Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment. If the Company issues a variable rate security,
despite the prohibition thereon in the Purchase Agreement, the Company shall be
deemed to have issued Common Stock or Common Stock Equivalents at the lowest
possible conversion or exercise price at which such securities may be converted
or exercised in the case of a Variable Rate Transaction (as defined in the
Purchase Agreement), or the lowest possible adjustment price in the case of an
MFN Transaction (as defined in the Purchase Agreement).


vii)    If (A) the Company shall declare a dividend (or any other distribution)
on the Common Stock; (B) the Company shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock; (C) the Company shall authorize
the granting to all holders of the Common Stock rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights; (D)
the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Company is a party, any sale or transfer of all or substantially all
of the assets of the Company, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property; (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company; then, in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of the Debentures, and shall cause to be mailed to the Holders at
their last addresses as they shall appear upon the stock books of the Company,
at least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become


     11  

--------------------------------------------------------------------------------

 


effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange;
provided, that the failure to mail such notice or any defect therein or in the
mailing thereof shall not affect the validity of the corporate action required
to be specified in such notice. Holders are entitled to convert Debentures
during the 20-day period commencing the date of such notice to the effective
date of the event triggering such notice. Such conversion right does not limit
any other conversion right of the Holder.


viii)    If, at any time while this Debenture is outstanding, (A) the Company
effects any merger or consolidation of the Company with or into another Person,
(B) the Company effects any sale of all or substantially all of its assets in
one or a series of related transactions, (C) any tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then upon any subsequent conversion of this Debenture, the Holder shall have the
right to receive, for each Underlying Share that would have been issuable upon
such conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one share of Common Stock (the
“Alternate Consideration”). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder's right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(c) and insuring


     12  

--------------------------------------------------------------------------------

 


that this Debenture (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.


ix)    Notwithstanding the foregoing, no adjustment will be made under this
paragraph (c) (i) in respect of an Exempt Issuances, or a transaction described
in Schedule 4(c)(ix); and (ii) that would result in an increase to the Set
Price.


(d)    The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of the Debentures, each as herein
provided, free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holders, not less than such number of shares of
the Common Stock as shall (subject to any additional requirements of the Company
as to reservation of such shares set forth in the Purchase Agreement) be
issuable (taking into account the adjustments and restrictions of Section 4(b))
upon the conversion of the outstanding Principal Amount of the Debentures. The
Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly and validly authorized, issued and fully paid,
nonassessable and, if the Registration Statement is then effective under the
Securities Act, registered for public sale in accordance with such Registration
Statement.


(e)    Upon a conversion hereunder the Company shall not be required to issue
stock certificates representing fractions of shares of the Common Stock, but may
if otherwise permitted, make a cash payment in respect of any final fraction of
a share based on the VWAP at such time. If the Company elects not, or is unable,
to make such a cash payment, the Holder shall be entitled to receive, in lieu of
the final fraction of a share, one whole share of Common Stock.


(f)    The issuance of certificates for shares of the Common Stock on conversion
of the Debentures shall be made without charge to the Holders thereof for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificate, provided that the Company shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate upon conversion in a name other
than that of the Holder of such Debentures so converted and the Company shall
not be required to issue or deliver such certificates unless or until the person
or persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.


(g)    Any and all notices or other communications or deliveries to be provided
by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth above, facsimile number 307-857-3050, Attn: Keith G.
Larsen, President or such other address or facsimile number as the Company may
specify for such purposes by notice to the


     13  

--------------------------------------------------------------------------------

 


Holders delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service addressed to each Holder at the facsimile telephone
number or address of such Holder appearing on the books of the Company, or if no
such facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (New
York City time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.


Section 5.     Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement, and (b)
the following terms shall have the following meanings:


“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.


“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 33% of the
voting securities of the Company, or (ii) a replacement at one time or within a
three year period of more than one-half of the members of the Company's board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), or (iii) the
execution by the Company of an agreement to which the Company is a party or by
which it is bound, providing for any of the events set forth above in (i) or
(ii).


“Commission” means the Securities and Exchange Commission.




     14  

--------------------------------------------------------------------------------

 


“Common Stock” means the common stock, $0.01 par value per share, of the Company
and stock of any other class into which such shares may hereafter have been
reclassified or changed.


“Conversion Date” shall have the meaning set forth in Section 4(a)(i) hereof.


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
Debentures in accordance with the terms hereof.


“Effective Date” means the date that the Conversion Shares Registration
Statement is declared effective by the Commission.


“Equity Conditions” shall mean, during the period in question, (i) the Company
shall have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Conversion Notices, if any, (ii) all
liquidated damages and other amounts owing in respect of the Debentures shall
have been paid; (iii) there is an effective Registration Statement pursuant to
which the Holder is permitted to utilize the prospectus thereunder to resell all
of the shares issuable pursuant to the Transaction Documents (and the Company
believes, in good faith, that such effectiveness will continue uninterrupted for
the foreseeable future), (iv) the Common Stock is trading on the Trading Market
and all of the shares issuable pursuant to the Transaction Documents are listed
for trading on a Trading Market (and the Company believes, in good faith, that
trading of the Common Stock on a Trading Market will continue uninterrupted for
the foreseeable future), (v) there is a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock for the issuance of all
of the shares issuable pursuant to the Transaction Documents, (vi) there is then
existing no Event of Default or event which, with the passage of time or the
giving of notice, would constitute and Event of Default and (vii) all of the
shares issued or issuable pursuant to the transaction documents in full,
ignoring for such purposes any conversion or exercise limitation therein, would
not violate the limitation set forth in Section 4(a)(ii)(B) and (ix) no public
announcement of a pending or proposed Fundamental Transaction or acquisition
transaction has occurred that has not been consummated.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Late Fees” shall have the meaning set forth in the second paragraph to this
Debenture.


“Mandatory Prepayment Amount” for any Debentures shall equal the sum of (i) the
greater of: (A) 130% of the Principal Amount of Debentures to be prepaid, or (B)
the Principal Amount of Debentures to be prepaid divided by the Set Price on (x)
the date the Mandatory Prepayment Amount is demanded or otherwise due or (y) the
date the Mandatory Prepayment Amount is paid in full, whichever is less,
multiplied by the VWAP on (x) the date the Mandatory Prepayment Amount is
demanded or otherwise due


     15  

--------------------------------------------------------------------------------

 


or (y) the date the Mandatory Prepayment Amount is paid in full, whichever is
greater, and (ii) all other amounts, costs, expenses and liquidated damages due
in respect of such Debentures.




“Original Issue Date” shall mean the date of the first issuance of the
Debentures regardless of the number of transfers of any Debenture and regardless
of the number of instruments which may be issued to evidence such Debenture.


“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


“Purchase Agreement” means the Securities Purchase Agreement, dated as of
February __, 2005, to which the Company and the original Holder are parties, as
amended, modified or supplemented from time to time in accordance with its
terms.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, to which the Company and the original
Holder are parties, as amended, modified or supplemented from time to time in
accordance with its terms.


“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement, covering among other things the
resale of the Conversion Shares and naming the Holder as a “selling stockholder”
thereunder.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Set Price” shall have the meaning set forth in Section 4(c)(i).


“Six Month Conversion Price” shall have the meaning set forth in Section 6(a).


“Six Month Redemption” shall mean the redemption of the Debenture pursuant to
Section 6(a).


“Six Month Redemption Amount” shall mean, as to a Six Month Redemption, 1/5th of
the aggregate Principal Amounts of the Debentures issued to the Holders on the
Original Issue Date.


“Six Month Redemption Date” means the 1st day of each sixth month period,
commencing immediately following the 180th day following the Original Issuance
Date and continuing until this Debenture is no longer outstanding.




     16  

--------------------------------------------------------------------------------

 


“Trading Day” means (a) a day on which the shares of Common Stock are traded on
a Trading Market on which the shares of Common Stock are then listed or quoted,
or (b) if the shares of Common Stock are not quoted on a Trading Market, a day
on which the shares of Common Stock are quoted in the over-the-counter market as
reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
that in the event that the shares of Common Stock are not listed or quoted as
set forth in (a), (b) and (c) hereof, then Trading Day shall mean a Business
Day.


“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg Financial L.P.
(based on a trading day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b) if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then quoted on the OTC Bulletin Board, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c)  if the Common Stock is not then
listed or quoted on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by the National Quotation
Bureau Incorporated (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Purchasers and reasonably acceptable to the Company.


Section 6.     Redemption.


(a)    Six Month Redemption. On each Six Month Redemption Date, the Company
shall redeem the Holder’s Pro-Rata Portion of the Six Month Redemption Amount
plus the sum of all liquidated damages and any other amounts then owing to such
Holder in respect of any Debentures held by such Holder. “Pro Rata Portion” is
the lower of (i) the product of the Six Month Redemption Amount multiplied by
ratio of (A) the Principal Amount of this Debenture held by the original Holder
on the Original Issue Date and (B) the sum of the aggregate original Principal
Amounts of the Debentures issued to all Holders on the Original Issue Date, or
(ii) the aggregate Principal Amounts of the Debentures outstanding and held by
such Holder at the Redemption Date. If the Holder assigns any portion of this
Debenture to multiple assignees, in connection with such assignments, the Holder
shall instruct the Company as to how to apportion the original Principal Amount
in (A) above among such assignees for purposes of calculating the Pro-Rata
Portions of the assignees. If a Holder and its transferees no longer hold any


     17  

--------------------------------------------------------------------------------

 


Debentures, then the Pro Rata Portion shall be recalculated to exclude the
original Principal Amount of any Debentures once held by such Holder and its
transferees, if any, from clause (B) above. On each Six Month Redemption Date,
the Company will pay to each Holder in cash, except as provided in this Section,
an amount equal to 100% of the Holder’s Pro-Rata Portion of the Six Month
Redemption Amount. As to any Six Month Redemption and upon 20 Trading Days’
prior written irrevocable notice, in lieu of a cash redemption payment the
Company may elect to pay all or a portion of a Six Month Redemption in
Underlying Shares based on a conversion price equal to the lesser of (i) the
then Set Price and (ii) 90% of the VWAP for the 90 Trading Days prior to the
applicable Six Month Redemption Date (subject to adjustment for any stock
dividend, stock split, stock combination or other similar event affecting the
Common Stock during such 90 Trading Day period) (the “Six Month Conversion
Price”); provided, however, that the Company may not pay the Six Month
Redemption Amount in Underlying Shares unless, (i) during the 20 Trading Days,
prior notice period immediately prior to the applicable Six Month Redemption
Date until the Six Month Redemption has occurred, each of the Equity Conditions
shall have been met and (ii) on or prior to the 20th Trading Day prior to such
Six Month Redemption Date, the Company irrevocably notifies the Holder that it
will issue Underlying Shares in lieu of cash and in such notice the Company
shall have indicated the amount to be paid in Underlying Shares (the Company may
indicate in such notice that the election contained in such notice shall
continue for later periods until revised or until the Equity Conditions are no
longer satisfied). The Holder may convert, pursuant to Section 4, any Principal
Amount of this Debenture subject to a Six Month Redemption at any time prior to
the date that the Six Month Redemption Amount and all amounts owing thereon are
due and paid in full. The Company covenants and agrees that it will honor all
Conversion Notices tendered up until such amounts are paid in full. If the
Holder elects to convert any Principal Amount of this Debenture subject to a Six
Month Redemption prior to the Six Month Redemption Date, such Holder’s Six Month
Redemption Amount paid on such Six Month Redemption Date shall be reduced by the
Principal Amount so converted. For clarity, such conversion shall not reduce the
Six Month Redemption Amount payable on any future Six Month Redemption Date.
 
(b)    Redemption Procedure. The payment of cash and/or issuance of Common
Stock, as the case may be, pursuant to a Six Month Redemption shall be made on
the Six Month Redemption Date. If any portion of the Six Month Redemption shall
not be paid by the Company by the respective due date, interest shall accrue
thereon at the rate of 18% per annum (or the maximum rate permitted by
applicable law, whichever is less) until the payment of the Six Month Redemption
Amount plus all amounts owing thereon is paid in full. Alternatively, if any
portion of the Six Month Redemption Amount remains unpaid after such date, the
Holders subject to such redemption may elect, by written notice to the Company
given at any time thereafter, to invalidate such redemption. Notwithstanding
anything to the contrary in this Section, the Company’s determination to redeem
in cash or shares of Common Stock shall be applied among the Holders of
Debentures according to each Holder’s Pro-Rata Portion.




     18  

--------------------------------------------------------------------------------

 


Section 7. Optional Redemption Right. Commencing from the Closing Date and
notwithstanding anything to the contrary contained in this Debenture, so long as
the Equity Conditions are met, the Company shall have the right, exercisable on
not less than ten (10) Trading Days prior written notice to the Holder of the
Debentures, to prepay in part or in full the Debenture in accordance with this
Section 6. Any notice of prepayment hereunder (an “Optional Prepayment”) shall
be delivered to the Holders of the Debentures and shall state (1) that the
Company is exercising its right to prepay the Debentures issued on the Original
Issue Date and (2) the date of prepayment (the “Optional Prepayment Notice”). On
the date fixed for prepayment (the “Optional Prepayment Date”), the Company
shall make payment of the Optional Prepayment Amount (as defined below) to the
Holder. If the Company exercises its right to prepay the Debenture, the Company
shall make payment to the Holder of an amount in cash equal to (i) 120% (for
prepayments occurring within Three Hundred and Sixty Five (365) days from the
Original Issue Date), (ii) 115% (for prepayments occurring after the Three
Hundred and Sixty Sixth (366th) day following the Original Issue Date but before
the Seven Hundred and Thirtieth (730th) day), and (iii) 110% (for prepayments
occurring after the Seven Hundred and Thirty First (731st) day following the
Original Issue Date, multiplied by the sum of the then outstanding Principal
Amount of this Debenture plus any amounts owed to the Holder (“Optional
Prepayment Amounts”. Notwithstanding notice of an Optional Prepayment, the
Holder shall at all times prior to the Optional Prepayment Date maintain the
right to convert all or any portion of the Debenture and any portion of
Debenture so converted so converted after receipt of an Optional Prepayment
Notice and prior to the Optional Prepayment Date set forth in such notice and
payment of the aggregate Optional Prepayment Amount shall be deducted from the
Principal Amount of Debenture which are otherwise subject to prepayment pursuant
to such notice. If the Company delivers an Optional Prepayment Notice and fails
to pay the Optional Prepayment Amount due to the Holder of the Debenture on the
Optional Prepayment Date, then the Company shall forfeit its right to prepay the
Debenture pursuant to such Optional Prepayment Notice and shall thereafter
forfeit their right to Optional Prepayment.


Section 8.        Forced Conversion. Notwithstanding anything to the contrary
contained in this Debenture, if after the Effective Date the VWAP for each of
any 20 consecutive Trading Days (“Threshold Period”), which 20 consecutive
Trading Day period shall have commenced only after the Effective Date, exceeds
150% of the effective Set Price, the Company may, within 3 Trading Days after
any such Threshold Period, deliver a notice to all Holders (a “Forced Conversion
Notice” and the date such notice is received by the Holders, the “Forced
Conversion Notice Date”) to cause the Holders to immediately convert all or part
of the then outstanding Debentures and the Holders shall surrender (if all
Debentures are converted) their respective Debentures to the Company for
conversion within 5 Trading Days of the Forced Conversion Notice Date. The
Company may only effect a Forced Conversion Notice if all of the Equity
Conditions have been met during the Threshold Period through the Forced
Conversion Notice Date. Any Forced Conversion Notices shall be applied ratably
to all of the Holders in proportion to each Holders Principal Amount of
Debentures.




     19  

--------------------------------------------------------------------------------

 


Section 9.     Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and liquidated damages (if any) on,
this Debenture at the time, place, and rate, and in the coin or currency, herein
prescribed. This Debenture is a direct debt obligation of the Company. This
Debenture ranks pari passu with all other Debentures now or hereafter issued
under the terms set forth herein. The Company acknowledges and agrees that the
amount actually paid for this Debenture is less than the Principal Amount
issued, such difference representing an original issue discount to the Holder As
long as this Debenture is outstanding, the Company shall not and shall cause it
subsidiaries not to, without the consent of the Holder, (a) amend its
certificate of incorporation (except to increase its authorized Common Stock),
bylaws or other charter documents so as to adversely affect any rights of the
Holder; (b) repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or other equity
securities other than as to the Conversion Shares to the extent permitted or
required under the Transaction Documents or as otherwise permitted by the
Transaction Documents; or (c) enter into any agreement with respect to any of
the foregoing.      


Section 10.     If this Debenture shall be mutilated, lost, stolen or destroyed,
the Company shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the Principal Amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.


Section 11. Except as set forth on Schedule 11, so long as any portion of this
Debenture is outstanding, the Company will not and will not permit any of its
subsidiaries to, directly or indirectly, enter into, create, incur, assume or
suffer to exist any indebtedness or liens of any kind, on or with respect to any
of its property or assets now owned or hereafter acquired or any income or
profits therefrom that is senior to, or pari passu with, in any respect, the
Company’s obligations under the Debentures without the prior consent of the
Holder.


Section 12. All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by any of the Transaction Documents (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each


     20  

--------------------------------------------------------------------------------

 


party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Debenture and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Debenture or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of this Debenture, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.


Section 13. Any waiver by the Company or the Holder of a breach of any provision
of this Debenture shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.


Section 14. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of this Debenture as contemplated herein, wherever enacted, now or at
any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impeded
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.


Section 15. Whenever any payment or other obligation hereunder shall be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day.




*********************




  21  

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Convertible Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.




U.S. ENERGY CORP.
 
By:________________________________
Name: Keith G. Larsen
Title: President
 





     22  

--------------------------------------------------------------------------------

 


ANNEX A


NOTICE OF CONVERSION



The undersigned hereby elects to convert under the Senior Convertible Debenture
of US Energy Corp., a Wyoming corporation (the “Company”), due on February__,
2008, into shares of common stock, $0.01 par value per share (the “Common
Stock”), of the Company according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.


Conversion calculations:            
Date to Effect Conversion:


Principal Amount to be Converted:

Principal Amount to be Converted and applied to the next Six Month Redemption
Amount:


Number of shares of Common Stock to be issued:


Signature:

Name:

Address:




     23  

--------------------------------------------------------------------------------

 




Schedule 1


CONVERSION SCHEDULE


Convertible Debentures due on February__, 2005, in the aggregate principal
amount of $________ issued by US Energy Corp. This Conversion Schedule reflects
conversions made under Section 4 of the above referenced Debenture.


Dated:




 
Date of Conversion
(or for first entry, Original Issue Date)
 
Amount of Conversion
 
Aggregate Principal Amount Remaining Subsequent to Conversion
(or original Principal Amount)
 
Company Attest
               
 
 
 
                                                     












--------------------------------------------------------------------------------

  24  